PER CURIAM:
Darrin T. Green sought beneficiary insurance benefits from his deceased mother’s life insurance policy. He appeals the magistrate judge’s order denying his claim under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 (2000).* We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the magistrate judge. See Green v. Unum-Provident Corp., No. 3:05-cv00791-MHL (E.D.Va. Mar. 26, 2007). We agree with the magistrate judge that even if Green’s mother ceased active employment due to illness, as he alleges, she still would not have been covered by the insurance plan at the time of her death. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (2000).